Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pombo et al. (US 2018/0180895 A1, hereinafter “Pombo”).

As to claim 1, Pombo (Fig. 2A) discloses an attachment (20) comprising: 
a support member (26) that supports a display unit (42) of a head-mounted display (24) and that includes a first rotary shaft (58) with a first direction as rotation axis (Fig. 2C, up-down direction; Para. 0056) and a second rotary shaft (56) with the first direction as rotation axis (Fig. 2C, up-down direction; Para. 0056); and 
an attachment unit (Fig. 2A element 66) that attaches the support member (26) to an object (22; Para. 0057), wherein 
the support member (26) is configured to rotatably support the display unit (42) by an axis of the first rotary shaft (58; Para. 0056, the display unit moves about the movable joint 58, Fig. 2C), and 
the support member (26) is configured to rotatably support the attachment unit (Fig. 2B element 66) by an axis of the second rotary shaft (56; Para. 0056, the upper end of the display boom 26 rotates about the movable joint 56, Fig. 2C).

As to claim 2, Pombo (Fig. 2B) discloses the attachment (20) according to claim 1, wherein 
the attachment unit (66) includes: 
a first side portion (the left side of 66) disposed on a first side of the object (22), and 
a second side portion (the right side of 66) disposed on a second side of the object (22) opposite to the first side of the object (the right side of 66 and the left side of 66 would lie in the opposite direction from the center point on hat 22), and 
the first side portion includes a protrusion (40) that protrudes from the first side portion toward the second side portion (the element 40 appears to lie in the middle of element 66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pombo as applied to claim 2 above, and further in view of Guo et al. (US 2018/0003986 A1, hereinafter “Guo”).

As to claim 3, Pombo does not disclose the attachment according to claim 2, wherein the protrusion is a knob having a threaded portion.
However, Guo teaches wherein the protrusion is a knob having a threaded portion (Para. 0027).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Guo to include a threaded knob in the device disclosed by Pombo. The motivation would have been to provide adjustment of various components as desired (Para. 0027). 

Claim(s) 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Georgen et al. (US 9,696,552 B1, hereinafter “Georgen”) in view of Pombo.

As to claim 4, Georgen (Fig. 5) discloses a head-mounted display (10) comprising: 
a display (80) that displays an image (500); 
a support member (Fig. 2 element 70) that includes: 
a first rotary shaft (Fig. 2 element 70, attachment point as the lens rotates about the attachment point) with a first direction as rotation axis (Col. 7 lines 27-44, folding direction of the lens 80), and 
an attachment unit (30) that attaches the support member to an object (Fig. 5 element “hat”), wherein 
the support member (Fig. 2 element 70) is configured to rotatably support the display unit (80) by an axis of the first rotary shaft (Col. 7 lines 27-44, the lens 80 rotates about the attachment point of the lens adjustment arm, i.e. by an axis of the attachment point).
Georgen does not disclose a second rotary shaft with the first direction as rotation axis; and 
the support member is configured to rotatably support the attachment unit by an axis of the second rotary shaft.
However, Pombo (Fig. 2A) teaches a second rotary shaft (56) with the first direction as rotation axis (Fig. 2C, vertical axis; Para. 0056, 0059); and 
the support member (26) is configured to rotatably support the attachment unit (Fig. 2B element 66) by an axis of the second rotary shaft (Para. 0057).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Pombo to use multiple movable joints in the device disclosed by Georgen. The motivation would have been to provide a greater flexibility in terms of adjustment of the display device (Pombo; Para. 0059). In combination, the lens adjustment arm 70 of Georgen would have plural movable joints. 

As to claim 6, Georgen (Fig. 2) discloses the head-mounted display (10) according to claim 4, wherein 
the display unit includes: 
a first display unit (80) that displays a first image (Col. Col. 7 lines 54-58, image displayed for the left lens); 
a second display unit that displays a second image (Col. 7 lines 54-58, two separate curved lenses for each eye, and image displayed on the right lens). 
a fixing member (Fig. 2 element 50)  that is disposed between the first display unit (80) and the second display unit (Col. 7 lines 54-58, the second lens would be placed on the other side of 50) and that fixes a position of the first display unit with respect to a position of the second display unit (Fig. 5; the left lens and the right lens would be placed on each side of the member 50), and 
the support member (70) is attached to the fixing member (Fig. 5, 7 element 50; Col. 7 lines 16-19, the adjustable arm 70 is attached to the positioning slide through the mount 60). 

As to claim 7, Georgen (Fig. 5) discloses the head-mounted display (10) according to claim 6, wherein 
the attachment unit (30) is disposed between the first display unit (80) and the second display unit (Col. 7 lines 54-58, the portion of the attachment unit would be disposed between the first display unit and the second display unit).

As to claim 8, Georgen (Fig. 3) discloses the head-mounted display according to claim 6, wherein 
the attachment unit (30) includes: 
an extending member (85) that extends in the first direction (Col. 7 lines 17-26, the guide 85 extends in the horizontal direction which is the folded direction of the lens 80) and that is supported by the support member (Fig. 2 element 70; Col. 7 lines 27-30); 
a first attachment unit (90) that is supported at one end of the extending member (Col. 7 line 21-23, left limiter 90); and 
a second attachment unit (90) that is supported at the other end of the extending member (right limiter 90), and 
each of the first attachment unit and the second attachment unit includes: 
a first side portion that is disposed on a first side of the object (Fig. 3 element 90, the left side of both 90); and 
a second side portion that is disposed on a second side of the object that is a side opposite to the first side of the object (Fig. 3 element 90, the right side of 90).


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Georgen and Pombo as applied to claim 4 above, and further in view of Wang (US 2017/0131554 A1, hereinafter “Wang”).
As to claim 5, Georgen does not disclose the head-mounted display according to claim 4, wherein a nose pad is attached to the display unit.
However, Wang (Fig. 15) teaches wherein a nose pad (881) is attached to the display unit (Para. 0041).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Wang to include a nose pad in the device disclosed by Georgen. The motivation would have been to provide support for the nose. 

The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Park et al. (US 2022/0082842 A1) discloses slidable HMD provided on a brim of a hat (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625